DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 10/6/2022.
Claims 1 and 7 are amended.
Claims 1-12 are pending.
Claims 1-12 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 11/11/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
The Examiner humbly apologizes for selecting the incorrect checkbox on the PTO-326 for regarding receipt of certified copies of the priority documents.  A corrected PTO-326 is included with this final Office action.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive data from a host device and accordingly record a plurality of logical addresses in a first mapping table, wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the  physical address is physical-to-logical mapping information that maps a logical address of the data stored in the active memory block to the physical address used to store the data, wherein in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address, and wherein the memory controller is further configured to generate the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table and deliver a packet comprising the one or more HPB entries to the host device" (independent claim 1, lines 5-31).  The Examiner is uncertain as to the precise meaning of "the data" as recited in independent claim 1.  For the sake of examination, the Examiner has interpreted "…wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive data from a host device and accordingly record a plurality of logical addresses in a first mapping table, wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the  physical address is physical-to-logical mapping information that maps a logical address of the data stored in the active memory block to the physical address used to store the data, wherein in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address, and wherein the memory controller is further configured to generate the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table and deliver a packet comprising the one or more HPB entries to the host device" to read "…wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive first data from a host device and accordingly record a plurality of logical addresses corresponding to the first data received from the host device in a first mapping table, wherein the first mapping table comprises a plurality of fields, wherein one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the one physical address is physical-to-logical mapping information that maps a logical address of the first data received from the host device stored in the active memory block to the one physical address used to store the first data received from the host device, wherein in response to a determination that either recommending for activation one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, wherein one field of the second mapping table is configured to record mapping information of one logical address corresponding to the first data received from the host, and the mapping information of the one logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the one logical address, and wherein the memory controller is further configured to generate the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table and deliver a packet comprising the one or more HPB entries to the host device."  Dependent claims 2-6, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 7 recites "…configuring a predetermined memory block as an active memory block to receive data from a host device and accordingly recording a plurality of logical addresses in a first mapping table, wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the  physical address is physical-to-logical mapping information that maps logical address of the data stored in the active memory block to the physical address used to store the data; in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address; generating the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table; and delivering a packet comprising the one or more HPB entries to the host device" (independent claim 7, lines 7-30).  The Examiner is uncertain as to the precise meaning of "the data" as recited in independent claim 7.  For the sake of examination, the Examiner has interpreted "…configuring a predetermined memory block as an active memory block to receive data from a host device and accordingly record a plurality of logical addresses in a first mapping table, wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the  physical address is physical-to-logical mapping information that maps logical address of the data stored in the active memory block to the physical address used to store the data; in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address; generating the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table; and delivering a packet comprising the one or more HPB entries to the host device" to read "…configuring a predetermined memory block as an active memory block to receive first data from a host device and accordingly recording a plurality of logical addresses corresponding to the first data received from the host device in a first mapping table, wherein the first mapping table comprises a plurality of fields, wherein one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the one physical address is physical-to-logical mapping information that maps a logical address of the first data received from the host device stored in the active memory block to the one physical address used to store the first data received from the host device; in response to a determination that either recommending for activation one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, wherein one field of the second mapping table is configured to record mapping information of one logical address corresponding to the first data received from the host, and the mapping information of the one logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the one logical address; generating the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table; and delivering a packet comprising the one or more HPB entries to the host device."  Dependent claims 8-12, which ultimately depend from independent claim 7, are rejected for carrying the same deficiency. 

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2018/0024745 ("Lee") in view of non-patent literature "Improving Flash Storage Performance by Caching Address Mapping Table in Host Memory" ("Jeong").
As per claim 1, Lee substantially teaches a data storage device (Lee, Abstract and FIG. 1), comprising:
a memory device, comprising a plurality of memory blocks: (Lee, Abstract; FIG. 1, reference numerals 110, 150, 152, 154, and 156; and paragraphs 0044-0053, where memory system 110 of Lee comprises memory device 150; memory device 150 may be implemented using a NAND flash memory that may include a plurality of memory blocks 152, 154, and 156 that store data at physical addresses mapped by a Flash Translation Layer (FTL) of controller 130.  Lee therefore substantially teaches a memory device, comprising a plurality of memory blocks);
a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive data from a host device and accordingly record a plurality of logical addresses in a first mapping table: (Lee, Abstract; FIG. 1, reference numerals 130, 144, and 150; and paragraphs 0048-0053 and 0060-0061, where memory system 110 of Lee includes controller 130 that is used to control operations of memory device 150; the operations may include program operations in which data received from a host device is written to blocks of memory device 150.  Blocks to which data is written are used to actively store data and are thus active blocks.  Controller 130 may comprise memory 144 that is used to store first map data and second map data before storing the first map data and the second map data in pages of memory device 150.  The Examiner notes that memory 144 of controller 130 may be used as a write buffer for temporarily storing data received from a host and is thus an active memory that receives data from a host device; the Examiner further notes that blocks of memory device 150 may be used to actively store data and are thus also active memory blocks.  Memory 144 of controller 130 and blocks of memory device 150 may also be used to store first map information and second map information that corresponds to mapping information for mapping blocks of NAND flash memory; the first map information and the second map information may be temporarily maintained by controller 130 in memory 144 of controller 130 or persistently in memory device 150.  Lee therefore substantially teaches a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive data from a host device and accordingly record a plurality of logical addresses in a first mapping table);
wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information that maps a logical address of the data stored in the active memory block to the physical address used to store the data: (Lee, Abstract; and paragraphs 0095-0099, where controller 130 maintains a Physical to Logical (P2L) mapping table that maps a physical address of memory device 150 to a logical address used by a host for read data from or writing data to memory device 150.  Lee therefore substantially teaches wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information that maps a logical address of the data stored in the active memory block to the physical address used to store the data); 
the memory controller is further configured to update a second mapping table based on the first mapping table, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address: (Lee, Abstract; and paragraphs 0080-0087, where controller 130 maintains a Logical to Physical (L2P) mapping table that maps logical addresses used by a host device to physical addresses used by memory device 150.  The Examiner notes that the L2P map of Lee translates a logical address to a physical address and thus comprises a field that maps a logical address of data to a physical address used to store the data corresponding to the logical address.  Lee therefore substantially teaches the memory controller is further configured to update a second mapping table based on the first mapping table, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address).
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jeong teaches improving flash storage performance by caching address mapping table in host memory. 
As per claim 1, Jeong particularly teaches:
wherein in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, and wherein the memory controller is further configured to generate the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table and deliver a packet comprising the one or more HPB entries to the host device: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address that maps to a given logical address, updates to host-cached L2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  Jeong therefore particularly teaches wherein in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, and wherein the memory controller is further configured to generate the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table and deliver a packet comprising the one or more HPB entries to the host device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jeong and Lee before them before the instant application was effectively filed, to modify the invention of Lee to include the principles of Host Performance Booster (HPB) of Jeong.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by using host memory as a cache for portions FTL mapping tables used by a connected memory device, thus enabling translation operations to be performed using host memory instead of waiting for retrieval of translation information from slower flash memory (Jeong, page 1, column 1, section "Abstract").
As per claim 2, the rejection of claim 1 is incorporated, and Jeong further particularly teaches:
wherein the mapping information recorded in the first mapping table is updated to the second mapping table regardless of whether the active memory block is full when the memory controller updates the second mapping table based on the first mapping table: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  Jeong therefore particularly teaches wherein the mapping information recorded in the first mapping table is updated to the second mapping table regardless of whether the active memory block is full when the memory controller updates the second mapping table based on the first mapping table).
As per claim 3, the rejection of claim 1 is incorporated, and Jeong further particularly teaches:
wherein the memory controller determines that delivering one or more HPB entries is required in response to reception of an HPB READ BUFFER command: (Jeong, page 2, column 2, section "2.2.2. Device to Host L2P information delivery," where a host driver can fetch a chunk of L2P entries by sending a READ_BUFFER command to the flash memory storage device in order to cause the flash memory storage device to transmit requested portions of the L2P table to the host.  Jeong therefore particularly teaches wherein the memory controller determines that delivering one or more HPB entries is required in response to reception of an HPB READ BUFFER command).
As per claim 4, the rejection of claim 1 is incorporated, and Jeong further particularly teaches:
wherein the memory controller is configured to update the second mapping table based on the first mapping table before transmitting a response packet to the host device to recommend for activating the one or more sub-regions of the memory device: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  The Examiner further notes that the updates performed as a result of normal maintenance operations would necessarily need to be complete and stored in the L2P table prior to transmission of updated L2P HPB entries to the host.  Jeong therefore particularly teaches wherein the memory controller is configured to update the second mapping table based on the first mapping table before transmitting a response packet to the host device to recommend for activating the one or more sub-regions of the memory device).
As per claim 5, the rejection of claim 4 is incorporated, and Jeong further particularly teaches:
wherein the response packet is a Response Universal Flash Storage (UFS) Protocol Information Unit (UPIU) packet: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  The Examiner further notes that the updates performed as a result of normal maintenance operations would necessarily need to be complete and stored in the L2P table prior to transmission of updated L2P HPB entries to the host using a UPIU packet.  Jeong therefore particularly teaches wherein the response packet is a Response Universal Flash Storage (UFS) Protocol Information Unit (UPIU) packet).
As per claim 6, the rejection of claim 1 is incorporated, and Lee further substantially teaches:
wherein the first mapping table is a temporary mapping table stored in a buffer memory of the memory controller and the second mapping table is stored in the memory device: (Lee, Abstract; and paragraphs 0080-0087 and 0095-0099, where controller 130 maintains a Physical to Logical (P2L) mapping table that maps a physical address of memory device 150 to a logical address used by a host for read data from or writing data to memory device 150.  In addition, (Lee, Abstract; and paragraphs 0080-0087) teaches where controller 130 maintains a Logical to Physical (L2P) mapping table that maps logical addresses used by a host device to physical addresses used by memory device 150.  The Examiner notes that the L2P map of Lee translates a logical address to a physical address and thus comprises a field that maps a logical address of data to a physical address used to store the data corresponding to the logical address.  Lee therefore substantially teaches wherein the first mapping table is a temporary mapping table stored in a buffer memory of the memory controller and the second mapping table is stored in the memory device).
As per claim 7, Lee substantially teaches a data processing method for a data storage device, wherein the data storage device comprises a memory device and a memory controller, the memory device comprises a plurality of memory blocks, the memory controller is coupled to the memory device and configured to access the memory device, and the data processing method is performed by the memory controller and comprises:
a data processing method for a data storage device, wherein the data storage device comprises a memory device and a memory controller, the memory device comprises a plurality of memory blocks, the memory controller is coupled to the memory device and configured to access the memory device, and the data processing method is performed by the memory controller and comprises: configuring a predetermined memory block as an active memory block to receive data from a host device and accordingly recording a plurality of logical addresses in a first mapping table: (Lee, Abstract; FIG. 1, reference numerals 110, 130, 144, 150, 152, 154, and 156; and paragraphs 0044-0053 and 0060-0061, where memory system 110 of Lee comprises memory device 150; memory device 150 may be implemented using a NAND flash memory that may include a plurality of memory blocks 152, 154, and 156 that store data at physical addresses mapped by a Flash Translation Layer (FTL) of controller 130.  In addition,(Lee, Abstract; FIG. 1, reference numerals 130, 144, and 150; and paragraphs 0048-0053 and 0060-0061) teaches where memory system 110 of Lee includes controller 130 that is used to control operations of memory device 150; the operations may include program operations in which data received from a host device is written to blocks of memory device 150.  Blocks to which data is written are used to actively store data and are thus active blocks.  Controller 130 may comprise memory 144 that is used to store first map data and second map data before storing the first map data and the second map data in pages of memory device 150.  The Examiner notes that memory 144 of controller 130 may be used as a write buffer for temporarily storing data received from a host and is thus an active memory that receives data from a host device; the Examiner further notes that blocks of memory device 150 may be used to actively store data and are thus also active memory blocks.  Memory 144 of controller 130 and blocks of memory device 150 may also be used to store first map information and second map information that corresponds to mapping information for mapping blocks of NAND flash memory; the first map information and the second map information may be temporarily maintained by controller 130 in memory 144 of controller 130 or persistently in memory device 150.  Lee therefore substantially teaches a data processing method for a data storage device, wherein the data storage device comprises a memory device and a memory controller, the memory device comprises a plurality of memory blocks, the memory controller is coupled to the memory device and configured to access the memory device, and the data processing method is performed by the memory controller and comprises: configuring a predetermined memory block as an active memory block to receive data from a host device and accordingly recording a plurality of logical addresses in a first mapping table);
wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information that maps logical address the data stored in the active memory block to the physical address used to store the data: (Lee, Abstract; and paragraphs 0095-0099, where controller 130 maintains a Physical to Logical (P2L) mapping table that maps a physical address of memory device 150 to a logical address used by a host for read data from or writing data to memory device 150.  Lee therefore substantially teaches wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information that maps logical address the data stored in the active memory block to the physical address used to store the data); 
updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address: (Lee, Abstract; and paragraphs 0080-0087, where controller 130 maintains a Logical to Physical (L2P) mapping table that maps logical addresses used by a host device to physical addresses used by memory device 150.  The Examiner notes that the L2P map of Lee translates a logical address to a physical address and thus comprises a field that maps a logical address of data to a physical address used to store the data corresponding to the logical address.  Lee therefore substantially teaches updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record mapping information of one logical address, and the mapping information of the logical address is logical-to-physical mapping information regarding which physical address of the memory device stores data of the logical address).
Lee does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jeong teaches improving flash storage performance by caching address mapping table in host memory. 
As per claim 7, Jeong particularly teaches:
in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device; generating the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table; and delivering a packet comprising the one or more HPB entries to the host device: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  Jeong therefore particularly teaches in response to a determination either of recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, updating a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device; generating the one or more HPB entries according to the second mapping table after the second mapping table has been updated based on the first mapping table; and delivering a packet comprising the one or more HPB entries to the host device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jeong and Lee before them before the instant application was effectively filed, to modify the invention of Lee to include the principles of Host Performance Booster (HPB) of Jeong.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by using host memory as a cache for portions FTL mapping tables used by a connected memory device, thus enabling translation operations to be performed using host memory instead of waiting for retrieval of translation information from slower flash memory (Jeong, page 1, column 1, section "Abstract").
As per claim 8, the rejection of claim 7 is incorporated, and Jeong further particularly teaches:
wherein step of updating the second mapping table based on the first mapping table is performed regardless of whether the active memory block is full: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  Jeong therefore particularly teaches wherein step of updating the second mapping table based on the first mapping table is performed regardless of whether the active memory block is full). 
As per claim 9, the rejection of claim 7 is incorporated, and Jeong further particularly teaches:
wherein the determination of delivering the one or more HPB entries to the host device is required is made in response to reception of an HPB READ BUFFER command: (Jeong, page 2, column 2, section "2.2.2. Device to Host L2P information delivery," where a host driver can fetch a chunk of L2P entries by sending a READ_BUFFER command to the flash memory storage device in order to cause the flash memory storage device to transmit requested portions of the L2P table to the host.  Jeong therefore particularly teaches wherein the determination of delivering the one or more HPB entries to the host device is required is made in response to reception of an HPB READ BUFFER command). 
As per claim 10, the rejection of claim 7 is incorporated, and Jeong further particularly teaches further comprising:
transmitting a response packet to the host device to recommend for activating the one or more sub-regions of the memory device in response to the determination of recommending for activating the one or more sub-regions of the memory device is required, wherein the set of updating the second mapping table based on the first mapping table is performed before transmitting the response packet: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where a host driver can fetch a chunk of L2P entries by sending a READ_BUFFER command to the flash memory storage device in order to cause the flash memory storage device to transmit requested portions of the L2P table to the host.  In addition, the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  The Examiner further notes that the updates performed as a result of normal maintenance operations would necessarily need to be complete and stored in the L2P table prior to transmission of updated L2P HPB entries to the host.  Jeong therefore particularly teaches transmitting a response packet to the host device to recommend for activating the one or more sub-regions of the memory device in response to the determination of recommending for activating the one or more sub-regions of the memory device is required, wherein the set of updating the second mapping table based on the first mapping table is performed before transmitting the response packet).
As per claim 11, the rejection of claim 10 is incorporated, and Jeong further particularly teaches:
wherein the response packet is a Response Universal Flash Storage (UFS) Protocol Information Unit (UPIU) packet: (Jeong, page 1, column 1, section "Abstract;" Figures 1-5; and page 1 column 2, section "2. Design Overview," to page 4, column 2, section "4. Performance Results," where the system of Jeong implements Host Performance Booster (HPB) that uses host system memory as a cache for caching portions of a mapping table used by an FTL.  HPB transmits portions of a logical-to-physical (L2P) mapping table from flash memory of a storage device that uses Universal Flash Storage (UFS) to memory of a host device.  The portions of the L2P table transmitted from the flash memory of the storage device to the memory of the host device may be transmitted by piggybacking updates to the L2P mapping table in response packets generated by normal I/O operations from the flash memory of the storage device to the memory of the host device.  Additionally, updates to host-cached L2P HPB entries may be transmitted from the flash memory to the host memory when the flash memory performs normal maintenance operations (e.g., wear leveling or garbage collection) that change physical addresses of host-cached L2P HPB entries, thus requiring an updated of host-cached L2P HPB entries.  The Examiner notes that since normal maintenance operations (e.g., wear leveling) may result in changes to a physical address the maps to a given logical address, updates to host-cached :2P HPB entries would necessarily be based on a mapping of physical blocks to logical addresses (e.g., the P2L table maintained by Lee) in order to ensure that updates to the host-cached L2P HPB entries are correct and up-to-date.  The Examiner further notes that the updates performed as a result of normal maintenance operations would necessarily need to be complete and stored in the L2P table prior to transmission of updated L2P HPB entries to the host using a UPIU packet.  Jeong therefore particularly teaches wherein the response packet is a Response Universal Flash Storage (UFS) Protocol Information Unit (UPIU) packet).
As per claim 12, the rejection of claim 7 is incorporated, and Lee further substantially teaches:
wherein the first mapping table is a temporary mapping table stored in a buffer memory of the memory controller and the second mapping table is stored in the memory device: (Lee, Abstract; and paragraphs 0080-0087 and 0095-0099, where controller 130 maintains a Physical to Logical (P2L) mapping table that maps a physical address of memory device 150 to a logical address used by a host for read data from or writing data to memory device 150.  In addition, (Lee, Abstract; and paragraphs 0080-0087) teaches where controller 130 maintains a Logical to Physical (L2P) mapping table that maps logical addresses used by a host device to physical addresses used by memory device 150.  The Examiner notes that the L2P map of Lee translates a logical address to a physical address and thus comprises a field that maps a logical address of data to a physical address used to store the data corresponding to the logical address.  Lee therefore substantially teaches wherein the first mapping table is a temporary mapping table stored in a buffer memory of the memory controller and the second mapping table is stored in the memory device).

Response to Arguments
In the Remarks dated 10/6/2022, Applicant substantially argues:
None of the prior art, alone or in combination, teaches or suggests the limitations "in response to a determination either or recommending for activation of one or more sub-regions of the memory device or delivering one or more Host Performance Booster (HPB) entries is required, the memory controller is further configured to update a second mapping table based on the first mapping table before delivering the one or more HPB entries to the host device."  
Applicant's arguments dated 10/6/2022 have been fully considered, but they are not persuasive.  The Examiner notes that the temporal relationship among steps recited in the claims does not require the steps to be performed immediately following one another.  The Examiner agrees with Applicant's assertion that the steps of the proposed combination of Jeong with Lee are performed with intervening operations (e.g., normal maintenance operations that may result in mapping table updates prior to transmission of HPB entries); however, the Examiner notes that the claims of the instant application does not appear to claim that each of the claimed steps be performed within interruption or without performance of intervening operations.  The Examiner suggests filing an AFCP 2.0 request both curing the above rejections of claims 1-12 under 35 U.S.C. §112(b) and also reciting performance of the steps of the claims of the instant application either without interruption or without intervening steps (assuming such a limitation has support in the originally-filed disclosure).  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135